Name: 79/85/EEC: Council Decision of 15 January 1979 appointing the members and alternates of the Advisory Committee on Training in Nursing
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-01-25

 Avis juridique important|31979D008579/85/EEC: Council Decision of 15 January 1979 appointing the members and alternates of the Advisory Committee on Training in Nursing Official Journal L 018 , 25/01/1979 P. 0025 - 0026****( 1 ) OJ NO L 176 , 15 . 7 . 1977 , P . 11 . COUNCIL DECISION OF 15 JANUARY 1979 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING ( 79/85/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 77/454/EEC OF 27 JUNE 1977 SETTING UP AN ADVISORY COMMITTEE ON TRAINING IN NURSING ( 1 ), HAVING REGARD TO THE LIST OF CANDIDATES PRESENTED BY EACH OF THE GOVERNMENTS OF THE MEMBER STATES , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING ARE HEREBY APPOINTED MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING FROM 15 JANUARY 1979 TO 14 JANUARY 1982 : A . EXPERTS FROM THE PRACTISING PROFESSION // // MEMBER // ALTERNATE // BELGIUM : // MR LUDO GEENEN // MR JACQUES VANDENSCHRIK // GERMANY : // MRS ROSEMARIE WEINRICH // MRS IRENE MUELLER // DENMARK : // MRS INGE ANDERSEN // MRS GRETA AHLSTROEM // FRANCE : // MR DEFRASNE // MRS FERRUA MUYL // IRELAND : // MISS T . C . TAAFFE // MR MICHAEL O ' CONNOR // ITALY : // MRS LILIANA FIORI // MRS MARGHERITA MEINERI // LUXEMBOURG : // MR VICTOR CHRISTOPHE // MR JULIEN HEYARD // NETHERLANDS : // MRS A . J . LEVERT // MRS J . VINK // UNITED KINGDOM : // MISS S . M . QUINN // MRS M . FERGUSON // B . EXPERTS FROM THE ESTABLISHMENTS PROVIDING TRAINING IN NURSING // // MEMBER // ALTERNATE // BELGIUM : // MRS LILIANE MOTTE // MRS MARTHE DERVOIGNE // GERMANY : // MRS LORE KROECKER // MR HOLGER LIEBSCH // DENMARK : // MRS BIRTHE KOFOED-HANSEN // MRS IDA ANDERSEN // FRANCE : // MISS M . L . BADOUAILLE // MISS YVONNE SIBIRIL // IRELAND : // MISS I . LEYDEN // MR F . DOOLEY // ITALY : // MRS MARIA RITA PREITI CECCACCI // MRS MICHELA RIZZELLO // LUXEMBOURG : // MR RENE GRUNEISEN // MISS JOSEE THILL // NETHERLANDS : // MR W . J . SMEETS // MRS J . HEITINK // UNITED KINGDOM : // MISS S . COLLINS // MR J . J . WALSH // C . EXPERTS FROM THE COMPETENT AUTHORITIES OF THE MEMBER STATES // // MEMBER // ALTERNATE // BELGIUM : // MRS SIMOENS-DESMET // MRS MADELEINE DRAPS // GERMANY : // MR WOLFGANG KEHM // MR J . FEMMER // DENMARK : // MRS INGER MARGRETHE MADSEN // MR NIELS BENTSEN // FRANCE : // MR PIERRE DENOIX // MR PIERRE LABROUSSE // IRELAND : // MISS E . O ' DWYER // MISS K . KEANE // ITALY : // MR FRANCESCO POLIZZI // MRS AGATA MARCHETTI // LUXEMBOURG : // MR GUY BOSSELER // MISS DANIELLE SCHOL // NETHERLANDS : // MRS J . J . VON NORDHEIM // MR J . C . J . M . MONDEN // UNITED KINGDOM : // MRS B . NICOLAS // MISS M . AULD // DONE AT BRUSSELS , 15 JANUARY 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET